                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON




United States of America,

                              Plaintiff,

v.                                                                         Case No. 3:19-cr-104 (1)
                                                                           Judge Thomas M. Rose

Andrew Coates,

                              Defendant.




    ENTRY AND ORDER DENYING DEFENDANT’S MOTION FOR
    COMPASSIONATE RELEASE (ECF 42).
______________________________________________________________________________

       Pending before the Court is Motion by Defendant Andrew Coates for a Reduction of

Sentence Under the Compassionate Release Provisions Pursuant to 18 U.S.C. 3582(c)(1)(A) and

the First Step Act of 2018. (ECF 42). Coates’ motion was prepared by counsel. The Government

filed a response, (ECF 44), and the time for filing a reply has expired.

I.     Background

       In February 2019, federal agents searched Defendant’s home. In his basement, they found

a pound of methamphetamine, a digital scale, an electronic money counter, and empty bags. In

an upstairs bedroom, they found 13 grams of methamphetamine and a Taurus 9mm pistol.

Defendant admitted that he regularly sold drugs. In August 2019, Defendant pled guilty to one

count of possessing with intent to distribute 500 grams or more of a mixture or substance
containing methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). In

February 2020, Defendant was sentenced to 48 months of imprisonment and 5 years of

supervised release. According to Defendant, he “filed a Request for Administrative Remedy on

December 28, 2020, but it was denied the very same day.” (Mot. for Compassionate Release

ECF 42 at PageID 111.)

       On February 26, 2020, Coates was sentenced to 48 months of imprisonment. His

surrender date was extended until June 2, 2020, due to COVID-19. His scheduled release date is

July 20, 2023. (https://www.bop.gov/inmateloc/ visited June 24, 2021) Coates is incarcerated at

FCI Elkton. (Id.) FCI Elkton has a population of 1,099.

(https://www.bop.gov/about/statistics/population_statistics.jsp, visited July 12, 2021.) At this

institution, 204 full staff inoculations have been completed, as well as 1,084 full inmate

inoculations. (https://www.bop.gov/coronavirus/ visited July 12, 2021). Currently, no inmates

and one staff member have COVID-19. (Id.) Nine inmates have died, while 791 inmates have

recovered as well as 85 staff members. (Id.)

       COVID-19 is a viral disease for which the mortality rate is high. Public health experts

have warned that incarcerated individuals “are at special risk of infection” and are “less able to

participate in proactive measures to keep themselves safe.” Achieving a Fair and Effective

COVID-19 Response: An Open Letter to Vice-President Mike Pence, and Other Federal, State,

and Local Leaders from Public Health and Legal Experts in the United States (March 2, 2020),

at https://bit.ly/2W9V6oS. The conditions in BOP facilities provide a hospitable environment for

COVID-19 to spread. Joseph A. Bick, Infection Control in Jails and Prisons, CLINICAL

INFECTIOUS DISEASES 45(8): 1047-1055 (2007), available at https://doi.org/10.1086/521910;


                                                 2
Vice, Sick Staff, Inmate Transfers, and No Tests: How the U.S. is Failing Federal Inmates as

Coronavirus Hits (Mar. 24, 2020), available at https://www.vice.com/en_us/article/jge4vg/sick-

staff-inmate-transfers-and-no-tests-how-the-us-is-failing-federalinmates-as-coronavirus-hits.

          As a result of these concerns, on May 18, 2020, the Department of Justice issued internal

guidance which directs that the Government concede that defendants who have certain CDC risk

factors can establish “extraordinary and compelling reasons” that warrant a reduction in

sentence. (See United States v. Albert M. Firebaugh IV, No. 16-20341 (S.D. Fla June 1, 2020).

          Defendant is 36 years old, married, and the father of seven children. If released, he would

return to live with his wife, a Licensed Practical Nurse, and his children. Upon his release,

Defendant has his own lawn care service and has other jobs available to him. One of his children,

presently 4 years old, has Stage 2 kidney failure. His current BMI is 35.5, which is considered

obese. He also suffers from high blood pressure and a heart murmur that causes shortness of

breath.

          According to the Center for Disease Control (“CDC”), “[h]aving other cardiovascular or

cerebrovascular disease, such as hypertension (high blood pressure) or stroke, may increase your

risk of severe illness from COVID-19.” (People Who Are at Increased Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-nc.ov/need-extra-precautions/people-at-increased-

risk.html). Obesity also increases the risk of severe illness from COVID-19. (Id.)

II.       Analysis

          Defendant asks the Court to grant him a reduction in sentence as permitted by 18 U.S.C.

§ 3582(c)(1)(A)(i) and to consider what he alleges are extraordinary and compelling reasons for

doing so. Section 603(b) of the First Step Act, which was signed into law on December 21, 2018,


                                                   3
modified 18 U.S.C. § 3582 to allow a defendant to bring a motion on his or her own behalf either

“[1] after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or [2] the lapse of 30 days from

the receipt of such request by the warden of the defendant’s facility, whichever is earlier.” 18

U.S.C. § 3582(c)(1)(A); Pub L. No. 115-391, 132 Stat. 5194; see also United States v. Alam, 960

F.3d 831, 833-34 (6th Cir. 2020) (“If the Director of the Bureau of Prisons does not move for

compassionate release, a prisoner may take his claim to court only by moving for it on his own

behalf. To do that, he must fully exhaust all administrative rights to appeal with the prison or

wait 30 days after his first request to the prison,” and “[p]risoners who seek compassionate

release have the option to take their claim to federal court within 30 days, no matter the appeals

available to them”) (internal quotation marks omitted) (alterations adopted).

       A district court has limited authority to modify a sentence. “Generally speaking, once a

court has imposed a sentence, it does not have the authority to change or modify that sentence

unless such authority is expressly granted by statute.” United States v. Hammond, 712 F.3d 333,

335 (6th Cir. 2013). Section 3582(c)(1)(A) grants such authority in certain limited

circumstances. It provides in part:

       The court may not modify a term of imprisonment once it has been imposed
       except that—in any case—the court … may reduce the term of imprisonment (and
       may impose a term of probation or supervised release with or without conditions
       that does not exceed the unserved portion of the original term of imprisonment),
       after considering the factors set forth in [18 U.S.C.] section 3553(a) to the extent
       that they are applicable, if it finds that extraordinary and compelling reasons
       warrant such a reduction … and that such a reduction is consistent with applicable
       policy statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i).

       Thus, the Court can modify a term of imprisonment if it finds that (1) “extraordinary and

                                                  4
compelling reasons warrant such a reduction,” (2) “such a reduction is consistent with applicable

policy statements issued by the Sentencing Commission,” and (3) such a reduction is appropriate

“after considering the factors set forth in section 3553(a) to the extent that they are applicable.”

18 U.S.C. § 3582(c)(1)(A)(i); see also United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir.

2020); United States v. Spencer, No. 20-3721, 2020 U.S. App. LEXIS 28051, at *4, 2020 WL

5498932 (6th Cir. Sept. 2, 2020). “[D]istrict courts may deny compassionate-release motions

when any of the three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to

address the others.” United States v. Elias, 984 F.3d 516, 519 (6th Cir. 2021); see also United

States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020); United States v. Ruffin, 978 F.3d 1000,

1006 (6th Cir. 2020); United States v. Owens, No. 20-2139, 2021 WL 1811538, at *3 (6th Cir.

May 6, 2021).

       While judges “have full discretion to define ‘extraordinary and compelling’ without

consulting the policy statement § 1B1.13,” United States v. Jones, 980 F.3d 1098, 1109 (6th Cir.

2020), the Court references U.S.S.G. § 1B1.13 for guidance. Therein, the Sentencing

Commission identifies four circumstances in which “extraordinary and compelling reasons” may

exist. See 28 U.S.C. § 994(t) (“The Commission, in promulgating general policy statements

regarding the sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall

describe what should be considered extraordinary and compelling reasons for sentence reduction,

including the criteria to be applied and a list of specific examples”). United States Sentencing

Commission, Guidelines Manual, § 1B1.13, at cmt. n.1 (Nov. 1, 2018) (Reduction in Term of

Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement)). Those four circumstances

are: (A) Medical Condition of the Defendant; (B) Age of the Defendant; (C) Family


                                                  5
Circumstances; and (D) other extraordinary and compelling reasons. Id. Each of the four

circumstances has its own parameters. Id. Commentary also confirms that, “[p]ursuant to 28

U.S.C. § 994(t), rehabilitation of the defendant is not, by itself, an extraordinary and compelling

reason for purposes of this policy statement.” Id. at cmt. n.3; see also United States v. Keefer,

No. 19-4148, 2020 U.S. App. LEXIS 32723, at *6-7, 2020 WL 6112795 (6th Cir. Oct. 16, 2020)

(“[i]n Application Note 1 to § 1B1.13, the Commission also listed the ‘extraordinary and

compelling reasons’ that might entitle a defendant to a sentence reduction”).

       The policy statement also encourages the Court to consider whether the defendant is “a

danger to the safety of any other person or to the community, as provided in 18 U.S.C. §

3142(g).” Id.; see also Kincaid, 802 F. App’x at 188; Spencer, 2020 U.S. App. LEXIS 28051, at

*4 (“[t]he district court must also find that the defendant is not a danger to the safety of any other

person or to the community”) (internal quotation marks omitted). Section 3142(g) provides

factors to be considered in making that “danger to the safety” determination.

       Specifically, 18 U.S.C. § 3142(g) states:

               (g) Factors to be considered. The judicial officer shall, in
               determining whether there are conditions of release that will
               reasonably assure the appearance of the person as required and the
               safety of any other person and the community, take into account
               the available information concerning—

               (1) the nature and circumstances of the offense charged, including
               whether the offense is a crime of violence, a violation of section
               1591 [18 USCS § 1591], a Federal crime of terrorism, or involves
               a minor victim or a controlled substance, firearm, explosive, or
               destructive device;

               (2) the weight of the evidence against the person;

               (3) the history and characteristics of the person, including—


                                                   6
               (A) the person’s character, physical and mental condition, family
               ties, employment, financial resources, length of residence in the
               community, community ties, past conduct, history relating to drug
               or alcohol abuse, criminal history, and record concerning
               appearance at court proceedings; and

               (B) whether, at the time of the current offense or arrest, the person
               was on probation, on parole, or on other release pending trial,
               sentencing, appeal, or completion of sentence for an offense under
               Federal, State, or local law; and(4) the nature and seriousness of
               the danger to any person or the community that would be posed by
               the person’s release. In considering the conditions of release
               described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of this
               section, the judicial officer may upon his own motion, or shall
               upon the motion of the Government, conduct an inquiry into the
               source of the property to be designated for potential forfeiture or
               offered as collateral to secure a bond, and shall decline to accept
               the designation, or the use as collateral, of property that, because of
               its source, will not reasonably assure the appearance of the person
               as required.

18 U.S.C. § 3142(g); see also United States v. Jones, No. 20-3748, 2020 U.S. App. LEXIS

32451, at *4-5 (6th Cir. Oct. 14, 2020).

       The factors set forth in Section 3553(a) “include, among others, ‘the nature and

circumstances of the offense’; the defendant’s ‘history and characteristics’; the need for the

sentence imposed to reflect the seriousness of the offense, provide just punishment, and afford

adequate deterrence; and the need to avoid unwarranted sentencing disparities.” Jones, 2020 U.S.

App. LEXIS 32451, at *6 (quoting 18 U.S.C. § 3553(a)(1), (2), (6)).

       Moreover, “compassionate release is discretionary, not mandatory.” United States v.

Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); see also 18 U.S.C. § 3582(c)(1)(A)(i) (stating that

a court “may” reduce the term of imprisonment); Keefer, 2020 U.S. App. LEXIS 32723, at *7

(“The statute’s plain text makes evident the discretionary nature of a compassionate-release

decision,” and “the statute lists factors that, when present, permit a district court to reduce a

                                                  7
sentence”) (emphasis in original).

       The Bureau of Prisons has taken significant measures to protect inmates. On March 13,

2020, in accordance with its Coronavirus (COVID-19) Action Plan, BOP began to modify its

operations to minimize the risk of COVID-19 transmission into and inside its facilities. Since

that time, BOP has repeatedly revised the Action Plan to address the crisis. Beginning November

25, 2020, BOP implemented Phase Nine of the Action Plan, which currently governs operations.

https://sallyport.bop.gov/co/hsd/infectious disease/COVID19/index.jsp. The current operations

plan follows all national guidelines and requires that, upon intake, all inmates be secured in their

assigned quarters for a period of at least 14 days in order to stop spread of the disease. Inmates

are required to wear masks at all times except eating and sleeping. Three washable cloth masks

have been provided to each inmate. Only limited movement is afforded to facilitate commissary,

laundry, showers, telephone, and computer access. Further, BOP has severely limited movement

of inmates and detainees among its facilities. Symptomatic inmates and asymptomatic inmates

with a risk of exposure are placed in quarantine until cleared by medical staff. Social visits,

where allowed, are non-contact. See www.bop.gov/coronavirus/COVID19_status.jsp.

(Telephone minutes have been increased from 300 a month to 500, with no charge.)

       In an effort to assist inmates who are most vulnerable to the disease and pose the least

threat to the community, BOP is also exercising greater authority to designate inmates for home

confinement. On March 26, 2020, the Attorney General directed BOP to prioritize transferring

inmates to home confinement in appropriate circumstances when those inmates are vulnerable to

COVID-19 under the CDC risk factors.

       As of mid-October 2020, the CDC has concluded that individuals diagnosed with certain


                                                  8
conditions including hypertension “are at an increased risk for severe illness from COVID . . .”

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html (last accessed October 27, 2020). During the current COVID-19 pandemic, an

inmate who presents one of the risk factors on that list, as confirmed by medical records, and

who is not expected to recover from that condition, would satisfy the extraordinary and

compelling prong of the compassionate release policy statement -- even if that condition in

ordinary times would not allow compassionate release.

       Conversely, the CDC has opined that “there are limited data and information about the

impact of [other] underlying medical conditions and whether they increase the risk for severe

illness from COVID-19.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (last accessed October 27, 2020). People who

fall into this category and “might be at an increased risk for severe illness” include individuals

with moderate to severe asthma. Id. Given the lack of data concerning these conditions, their

interaction with COVID is speculative and would not at this time satisfy the extraordinary and

compelling criteria of the policy statement.

       A subsequent memorandum from the Attorney General on April 3, 2020 further directed

BOP to expand the range of inmates eligible for home confinement, as authorized by the CARES

Act. See Section 12003(b) (2) of the Coronavirus Aid, Relief, and Economic Security Act

(“CARES Act”), Pub. L. No. 116-136, enacted March 27, 2020. In assessing whether home

confinement is appropriate for a particular inmate, BOP weighs numerous factors, including the

inmate’s medical conditions, age, crime of conviction, and conduct while in prison; conditions in

the inmate’s particular institution; availability of post-release transportation, housing and


                                                  9
supervision for the inmate; and the inmate’s risk from COVID-19 if released. Prior to releasing

an inmate, BOP is directed to implement a fourteen-day quarantine in order to protect the

community.

       BOP asserts it is devoting all available resources to executing the Attorney General’s

directives, and that it is systematically assessing the inmate population to determine which

inmates are most appropriate for transfer. From the Attorney General's memo on March 26, 2020

until November 6, 2020, the BOP placed 7,766 inmates on home confinement. See

www.BOP.gov/coronavirus (accessed November 6, 2020). By January 29, 2021, 7,837 were on

home confinement; but a counting those who had completed their home confinement, along with

those currently on it, that number was 21,069. (id. accessed January 29, 2021).

       BOP claims its home confinement program provides a centralized, consistent mechanism

for identifying prisoners for whom home confinement is most appropriate. The Court hopes the

resulting reduction in prison population will benefit all remaining prisoners. The Courts hesitates

to augment a systematic effort by granting compassionate release to prisoners who may be less

deserving than others nationally, and without the capacity to conduct the comprehensive and

consistent review that can be undertaken by BOP.

       The Court may only reduce a sentence pursuant to 18 U.S.C. § 3582(c)(1)(A) if, “after

considering the factors set forth in § 3553(a) to the extent that they are applicable,” the Court

“finds that” “extraordinary and compelling reasons warrant such a reduction” “and that such a

reduction is consistent with applicable policy statements issued by the Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A). Congress directed that the Sentencing Commission adopt policies

regarding “what should be considered extraordinary and compelling reasons for sentence


                                                 10
reduction.” 28 U.S.C. § 994(a)(2)(C) & (t). The Sentencing Commission fulfilled Congress’s

directive by issuing U.S.S.G. § 1B1.13. The policy statement provides for reduction of a

sentence, after considering the § 3553(a) factors, if (i) “extraordinary and compelling reasons

warrant the reduction;” (ii) “the defendant is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g);” and (iii) “the reduction is consistent with

this policy statement.” U.S.S.G. § 1B1.13.

       The policy statement includes an application note that specifies the types of medical

conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if

the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

§ 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is:

                       (I) suffering from a serious physical or medical condition,

                     (II) suffering from a serious functional or cognitive
               impairment, or

                      (III) experiencing deteriorating physical or mental health
               because of the aging process,

               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets out other conditions and

characteristics that qualify as “extraordinary and compelling reasons” related to the defendant’s

age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes

the possibility that BOP could identify other grounds that amount to “extraordinary and

compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).


                                                 11
          Because the Sentencing Commission’s policy statement defines “extraordinary and

compelling reasons” to include only certain specified categories of medical conditions, to state a

cognizable basis for a sentence reduction based on a medical condition, a defendant first must

establish that his condition falls within one of the categories listed in the policy statement. If a

defendant’s medical condition does not fall within one of the categories specified in the

application note (and no other part of the application note applies), his or her motion will be

denied.

          The mere existence of the COVID-19 pandemic, which poses a general threat to every

non-immune person in the country, does not fall into either of those categories and therefore

could not alone provide a basis for a sentence reduction. The categories encompass specific

serious medical conditions afflicting an individual inmate, not generalized threats to the entire

population. As “the mere existence of COVID-19 in society and the possibility that it may spread

to a particular prison alone cannot independently justify compassionate release.” United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020). To classify COVID-19 without further extenuating

circumstances as an extraordinary and compelling reason would be wrong and would be

detrimental to B.O.P.’s organized and comprehensive anti-COVID-19 regimens.

          That does not mean, however, that COVID-19 is irrelevant to a court’s analysis of a

motion under § 3582(c) (1) (A). If an inmate has a chronic medical condition that has been

identified by the CDC as elevating the inmate’s risk of becoming seriously ill from COVID-19,

that condition may satisfy the standard of “extraordinary and compelling reasons.” Under these

circumstances, a chronic condition (i.e., one “from which [the defendant] is not expected to

recover”) reasonably could be found to be “serious” and to “substantially diminish[ ] the ability


                                                  12
of the defendant to provide self-care within the environment of a correctional facility,” even if

that condition would not have constituted an “extraordinary and compelling reason” absent the

risk of COVID-19. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii)(I). But as part of its analysis of the totality

of circumstances, the Court should consider whether the inmate is more likely to contract

COVID-19 if he or she is released than if he or she remains incarcerated. That will typically

depend on the inmate’s proposed release plans and whether a known outbreak has occurred at his

or her institution.

         Here, Defendant is 36 years old, married, and the father of seven children. If released, he

would return to live with his wife, a Licensed Practical Nurse, and his children. Upon his release,

Defendant has his own lawn care service and has other jobs available to him. One of his children,

presently 4 years old, has Stage 2 kidney failure. His current BMI is 35.5, which is considered

obese. He also suffers from high blood pressure and a heart murmur that causes shortness of

breath

         The Court recognizes it is extraordinarily difficult to combat the spread of COVID-19

within a prison, as both courts and the CDC have recognized. United States v. Gardner, No. 14-

cr-20735-001, 2020 U.S. Dist. LEXIS 129160, at *4–*5 (E.D. Mich. July 22, 2020). Even under

otherwise ideal circumstances, prison conditions prevent the kind of physical distancing

necessary to prevent the spread of this virus. Id. However, as of May 12, 2021, the BOP

administered 169,532 doses of the vaccine. At Ft. Dix, vaccinations have been administered to

247 staff and 1,481 inmates. https://www.bop.gov/coronavirus/.

         Coates proposes living with his family. There, has his own lawn care service and has

other jobs available to him. One of his children, presently 4 years old, has Stage 2 kidney failure.


                                                 13
       Neither does the need for the sentence imposed to “provide the defendant with…medical

care…in the most effective manner,” 18 U.S.C. § 3553(a)(2)(D), weigh in favor of granting this

motion to reduce the sentence. Coates Has a release date of July 23, 2023—he is only a third into

his sentence, which was delayed because of COVID concerns.

       Moreover, factors in §§ 3553(a)(2)(A), (B) and (a)(6) counsel against reducing the

sentence under these circumstances. The Court believes Coates’ sentence should be fully served

and that he would benefit from the BOP program for gradual reentry to society.

       The Court does not find the risk of imprisonment in a facility that has no COVID present

in it to be grossly disproportionate to the conduct of conviction. Cf. Williams-Bethea, 2020 U.S.

Dist. LEXIS 96651, at *12. Because of the seriousness of the offense, compassionate release is

not warranted here.

III.   CONCLUSION

       Defendant does not meet the requirements necessary to be granted relief under 18 U.S.C.

§ 3582(c)(1)(A). Thus, the Court DENIES Motion for a Reduction of Sentence Under the

Compassionate Release Provisions Pursuant to 18 U.S.C. 3582(c)(1)(A) and the First Step Act of

2018. (ECF 44).

       DONE and ORDERED in Dayton, Ohio on Wednesday, July 14, 2021.



                                                     s/Thomas M. Rose
                                                     ________________________________
                                                     THOMAS M. ROSE
                                                     UNITED STATES DISTRICT JUDGE




                                                14
